 In the Matterof ARMOUR &Co.(JAMAICAMARKET)andTHECOM-MITTEE FOR INDUSTRIAL ORGANIZATION.In the Matter of ARMOUR & Co. (14TH STREET MARKET)andTHECOMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos. R-438 andR-439 respectivelyCERTIFICATION OF REPRESENTATIVESFebruary 17, 1938On January 18, 1938, the Board issued a Decision,Certification of-Representatives and Direction of Elections1which provided thatelections by secret ballot be held among the processing and-operativeemployees of Armour & Co.,Chicago, Illinois, employed on Novem-ber 20, 1937,at the branch houses located at 54 10th Avenue, NewYork City,and 147-07 94th Avenue, Jamaica, New York, excludingsupervisory and clerical employees, salesmen,drivers, and those whoquit or were discharged for cause between such date and the dateof election,to determine whether or not they desired to be representedby the United Meat Workers Local Industrial Union No. 635, for thepurposes of collective bargaining.Pursuant to the Direction of Elections,a secret ballot was con-ducted on January 31,1938.Full opportunity was accorded to allthe parties to the investigation to participate in the conduct of thesecret ballot and to make challenges.On February 3, 1938, the Re-gional Director,acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued and duly served upon the parties to the proceeding her Inter-mediate Report on the ballot.No exceptions to the IntermediateReport have been filed by any of the parties.As to the balloting and its results the Regional Director'reportedas follows :Ja-ma,caMarket10thAvenueMarketTotal Number of Employees Eligible ----------------------3126Total Number of Ballots Cast_____________________________2925Total Number of Ballots Counted_________________________2923Total Number of Votes for United Meat Workers Local In-dustrial Union No. 635_________________________________161514 N L. R.B. 951.360 DECISIONS AND ORDERS361Ja-mazeaMarket10thAvenueMarketTotal Number of Votes against United Meat Workers LocalIndustrial Union No. 635_______________________________138'Total Number of Blank Votes____________________________02'Total Number of Void Ballots_____________________________00Total Number of Challenged Votes________________________00By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HLREIIY CERTIFIED that United Meat Workers Local IndustrialUnion No. 635 has been designated and selected by a majority of theprocessing and operative employees of Armour & Co., Chicago, Illi-nois, excluding supervisory and clerical employees, salesmen, anddrivers, employed at its branch houses located at 54 10th Avenue, NewYork City, and 147-07 94th Avenue, Jamaica, New York, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act,United Meat Workers Local Industrial Union No. 635 is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.11